UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06378 Templeton Developing Markets Trust (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 6/30/13 Item 1. Proxy Voting Records. Templeton Developing Markets Trust ALUMINUM CORPORATION OF CHINA LTD. Meeting Date:JUN 27, 2013 Record Date:MAY 27, 2013 Meeting Type:ANNUAL Ticker:02600 Security ID:Y0094N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Directors' Report Management For For 2 Approve Supervisory Committee's Report Management For For 3 Accept Independent Auditor's Report and Audited Financial Report Management For For 4 Approve Non-Distribution of Final Dividend and Non-Transfer of Reserves to Increase Share Capital Management For For 5 Reappoint Auditors and Authorize Audit Committee to Fix Their Remuneration Management For For 6a Elect Xiong Weiping as Director Management For For 6b Elect Luo Jianchuan as Director Management For For 6c Elect Liu Xiangmin as Director Management For For 6d Elect Jiang Yinggang as Director Management For For 6e Elect Liu Caiming as Director Management For For 6f Elect Wang Jun as Director Management For For 6g Elect Wu Jianchang as Director Management For For 6h Elect Zhao Tiechui as Director Management For For 6i Elect Ma Si-hang, Frederick as Director Management For For 7a Elect Zhao Zhao as Shareholder Representative Supervisor Management For For 7b Elect Zhang Zhankui as Shareholder Representative Supervisor Management For For 8 Approve Remuneration Standards for Directors and Supervisors Management For For 9 Approve Renewal of Liability Insurance for Directors, Supervisors and Other Senior Management Members Management For For 10 Approve Possible Disposal of the Aluminum Fabrication Interests of the Company to Chinalco Management For For 11 Approve Disposal of Assets of Northwest Aluminum Fabrication Branch of the Company to Chinalco Management For For 12 Approve Disposal of Alumina Assets of Guizhou Branch of the Company to Chinalco Management For For 13 Approve Extension of Term of Provision of Guarantees to Chalco HK Management For For 14 Approve Extension of Term of Provision of Guarantees to Chalco Trading (HK) Management For For 15 Approve Provision of Guarantees to Ningxia PV and Ningxia Silicon for Bank Loans Management For For 16 Approve Transfer of Loans of the Company to Chinalco Shareholder For For 17 Approve Issuance of Debt Financing Instruments Management For For 18 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 19 Approve Issuance of Overseas Perpetual Bond by Chalco HK Management For For ANHUI CONCH CEMENT COMPANY LTD Meeting Date:AUG 21, 2012 Record Date:JUL 20, 2012 Meeting Type:SPECIAL Ticker:600585 Security ID:Y01373102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Approve Conditions of the Issue of Corporate Bonds Management For For 1b Approve Issuing Amount in Relation to the Issuance of Corporate Bonds Management For For 1c Approve Maturity of the Corporate Bonds Management For For 1d Approve Interest Rate of the Corporate Bonds and its Determination Management For For 1e Approve Issue Price of the Corporate Bonds Management For For 1f Approve Use of Proceeds in Relation to the Issuance of Corporate Bonds Management For For 1g Approve Target Offerees of the Corporate Bonds and Placing Arrangements for the Shareholders of the Company Management For For 1h Approve Guarantee in Relation to the Issuance of Corporate Bonds Management For For 1i Approve Validity Period of the Resolutions in Relation to the Issuance of Corporate Bonds Management For For 1j Approve Safeguarding Measures for the Repayment of Principal and Interest in Relation to the Issuance of Corporate Bonds Management For For 1k Approve Authorisation of the Issuance of Corporate Bonds Management For For 2 Amend Articles Re: Profit Appropriation Management For For 3 Amend Articles Re: Scope of Operations of the Company Management For For 4 Approve the Guarantees for the Bank Borrowings of Certain Subsidiaries of the Company Management For For ANHUI CONCH CEMENT COMPANY LTD Meeting Date:MAY 28, 2013 Record Date:APR 26, 2013 Meeting Type:ANNUAL Ticker:600585 Security ID:Y01373102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of Board of Directors Management For For 2 Accept Report of Supervisory Committee Management For For 3 Accept Audited Financial Reports Management For For 4a Elect Guo Wensan as Director Management For For 4b Elect Guo Jingbin as Director Management For For 4c Elect Ji Qinying as Director Management For For 4d Elect Zhang Mingjing as Director Management For For 4e Elect Zhou Bo as Director Management For For 4f Elect Fang Jinwen as Director Management For For 4g Elect Wong Kun Kau as Director Management For For 4h Elect Tai Kwok Leung as Director Management For For 5a Elect Wang Jun as Supervisor Management For For 5b Elect Zhu Yuming as Supervisor Management For For 6 Approve KPMG Huazhen Certified Public Accountants and KPMG Certified Public Accountants as the PRC Auditors and International Auditors of the Company, Respectively, and Authorize Board to Fix Their Remuneration Management For For 7 Approve Profit Distribution Proposal Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against ANTOFAGASTA PLC Meeting Date:JUN 12, 2013 Record Date:JUN 10, 2013 Meeting Type:ANNUAL Ticker:ANTO Security ID:G0398N128 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Jean-Paul Luksic as Director Management For For 5 Re-elect William Hayes as Director Management For For 6 Re-elect Gonzalo Menendez as Director Management For For 7 Re-elect Ramon Jara as Director Management For For 8 Re-elect Juan Claro as Director Management For For 9 Re-elect Hugo Dryland as Director Management For For 10 Re-elect Tim Baker as Director Management For For 11 Re-elect Manuel De Sousa-Oliveira as Director Management For For 12 Elect Nelson Pizarro as Director Management For For 13 Elect Andronico Luksic as Director Management For For 14 Reappoint Deloitte LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For AVON PRODUCTS, INC. Meeting Date:MAY 02, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:AVP Security ID:054303102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas R. Conant Management For For 1.2 Elect Director W. Don Cornwell Management For Withhold 1.3 Elect Director V. Ann Hailey Management For Withhold 1.4 Elect Director Fred Hassan Management For Withhold 1.5 Elect Director Maria Elena Lagomasino Management For Withhold 1.6 Elect Director Sheri S. McCoy Management For For 1.7 Elect Director Ann S. Moore Management For Withhold 1.8 Elect Director Charles H. Noski Management For For 1.9 Elect Director Gary M. Rodkin Management For Withhold 1.10 Elect Director Paula Stern Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve Omnibus Stock Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For 6 Report on Safer Substitutes for Product Ingredients Shareholder Against Against BHP BILLITON LIMITED Meeting Date:NOV 29, 2012 Record Date:NOV 27, 2012 Meeting Type:ANNUAL Ticker:BHP Security ID:Q1498M100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept the Financial Statements and Statutory Reports for BHP Billiton Ltd and BHP Billiton Plc Management For For 2 Elect Pat Davies as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 3 Elect Malcolm Broomhead as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 4 Elect John Buchanan as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 5 Elect Carlos Cordeiro as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 6 Elect David Crawford as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 7 Elect Carolyn Hewson as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 8 Elect Marius Kloppers as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 9 Elect Lindsay Maxsted as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 10 Elect Wayne Murdy as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 11 Elect Keith Rumble as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 12 Elect John Schubert as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 13 Elect Shriti Vadera as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 14 Elect Jac Nasser as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 15 Appoint KPMG Audit Plc as Auditor of BHP Billiton Plc Management For For 16 Approve the Authority to Issue Shares in BHP Billiton Plc Management For For 17 Approve the Authority to Issue Shares in BHP Billiton Plc for Cash Management For For 18 Approve the Repurchase of Up to 213.62 Million Shares in BHP Billiton Plc Management For For 19 Approve the Remuneration Report Management For For 20 Approve the Grant of Long Term Incentive Performance Shares to Marius Kloppers, Executive Director of the Company Management For For CHINA MOBILE LIMITED Meeting Date:MAY 30, 2013 Record Date:MAY 23, 2013 Meeting Type:ANNUAL Ticker:00941 Security ID:Y14965100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Li Yue as Director Management For For 3b Elect Xue Taohai as Director Management For For 3c Elect Huang Wenlin as Director Management For For 4 Appoint PricewaterhouseCoopers and PricewaterhouseCoopers Zhong Tian CPAs Limited as Auditors of the Company and its Subsidiaries for Hong Kong Financial Reporting and U.S. Financial Reporting, Respectively and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against CHINA OVERSEAS LAND & INVESTMENT LTD. Meeting Date:MAY 30, 2013 Record Date:MAY 28, 2013 Meeting Type:ANNUAL Ticker:00688 Security ID:Y15004107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Hao Jian Min as Director Management For For 3b Elect Xiao Xiao as Director Management For Against 3c Elect Guo Yong as Director Management For Against 3d Elect Kan Hongbo as Director Management For Against 3e Elect Wong Ying Ho, Kennedy as Director Management For For 3f Elect Fan Hsu Lai Tai, Rita as Director Management For For 3g Elect Li Man Bun, Brian David as Director Management For Against 4 Authorize Board to Fix the Remuneration of Directors Management For For 5 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against CHINA OVERSEAS LAND & INVESTMENT LTD. Meeting Date:MAY 30, 2013 Record Date:MAY 28, 2013 Meeting Type:SPECIAL Ticker:00688 Security ID:Y15004107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New Master CSCECL Group Engagement Agreement and the Proposed Cap Management For For CHINA VANKE CO., LTD. Meeting Date:FEB 04, 2013 Record Date:JAN 29, 2013 Meeting Type:SPECIAL Ticker:000002 Security ID:Y77421108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve to Change the Listing Exchange and Approve the Plan on the Listing in Hong Kong Stock Exchange Management For For 2 Approve to Authorize the Board and Other Authorities to Handle All Matters Relating to the Change of Listing Exchange and Listing in Hong Kong Stock Exchange Management For For 3 Approve to Transfer to Oversee Raised Funds Company Management For For 4 Approve Amendments to Articles of Association Management For For 5 Approve the Validity Period of the Resolution Management For For CHINA VANKE CO., LTD. Meeting Date:MAR 20, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:000002 Security ID:Y77421108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Board of Supervisors Management For For 3.1 Elect Ding Fuyuan as Supervisor Management For For 3.2 Elect Wu Ding as Supervisor Management For For 4 Approve Annual Report and Audited Financial Statements Management For For 5 Approve Allocation of Income and Dividends Management For For 6 Approve to Re-Appoint KPMG Huazhen Certified Public Accountants as Company's Auditor Management For For 7 Approve to Continue Cooperation with China Resources (Holdings) Co., Ltd. Management For For 8.1 Elect Wei Bin as Director Management For For 8.2 Elect Chen Ying as Director Management For For CNOOC LTD. Meeting Date:AUG 21, 2012 Record Date:AUG 16, 2012 Meeting Type:SPECIAL Ticker:00883 Security ID:Y1662W117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Coalbed Methane Resources Exploration and Development Cooperation Agreement and Related Transactions Management For For CNOOC LTD. Meeting Date:NOV 21, 2012 Record Date:NOV 16, 2012 Meeting Type:SPECIAL Ticker:00883 Security ID:Y1662W117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Non-exempt Revised Caps for Relevant Categories of the Continuing Connected Transactions in Respect of 2012 and 2013 Management For For CNOOC LTD. Meeting Date:MAY 24, 2013 Record Date:MAY 16, 2013 Meeting Type:ANNUAL Ticker:00883 Security ID:Y1662W117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Approve Audited Accounts with Director's Report and Auditors' Report Management For For 1b Declare Final Dividend Management For For 1c Elect Yang Hua as Director Management For For 1d Elect Zhou Shouwei as Director Management For For 1e Elect Chiu Sung Hong as Director Management For For 1f Authorize the Board to Fix Remuneration of Directors Management For For 1g Appoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 2a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 2b Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 2c Authorize Reissuance of Repurchased Shares Management For Against COMPANHIA DE BEBIDAS DAS AMERICAS - AMBEV Meeting Date:APR 29, 2013 Record Date: Meeting Type:ANNUAL Ticker:AMBV4 Security ID:P0273S135 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2012 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Elect Fiscal Council Members and Alternates Management For Abstain 4 Approve Remuneration of Company's Management Management For For COMPANHIA DE BEBIDAS DAS AMERICAS - AMBEV Meeting Date:APR 29, 2013 Record Date: Meeting Type:SPECIAL Ticker:AMBV4 Security ID:P0273S135 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Reflect Changes in Capital Management For For DAIRY FARM INTERNATIONAL Meeting Date:MAY 15, 2013 Record Date: Meeting Type:ANNUAL Ticker:D01 Security ID:G2624N153 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports and Declare Final Dividend Management For For 2 Elect Graham Allan as Director Management For For 3 Reelect George Ho as Director Management For For 4 Reelect Michael Kok as Director Management For For 5 Elect Lord Sassoon as Director Management For For 6 Reelect Alec Tong as Director Management For For 7 Reelect Giles White as Director Management For For 8 Approve Remuneration of Directors Management For For 9 Approve Auditors and Authorise Board to Fix Their Remuneration Management For For 10 Approve Issuance of Equity or Equity Linked Securities with or without Preemptive Rights Management For For 11 Authorise Share Repurchase Program Management For For DHG PHARMACEUTICAL JSC Meeting Date:APR 25, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:DHG Security ID:Y3114U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Directors' Report Management For For 2 Approve 2012 Audited Financial Statements Management For For 3 Approve Supervisory Board Report Management For For 4 Approve Allocation of Income for FY 2012 and Plan for FY 2013 Management For For 5 Approve Resignation of Director and Fix Number of Directors Management For For 6 Amend Company's Charter Management For For 7 Ratify Auditors for FY 2013 Management For For 8 Other Business Management For For DONG PHU RUBBER JSC Meeting Date:APR 25, 2013 Record Date:MAR 29, 2013 Meeting Type:ANNUAL Ticker:DPR Security ID:Y2098F108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2012 Audited Financial Statements Management For For 2 Approve 2012 Board of Directors' Report Management For For 3 Approve 2013 Business Plan Management For For 4 Approve 2012 Supervisory Board's Report Management For For 5 Ratify Auditors for 2013 Management For For 6 Approve Allocation of Income for 2012 Management For For 7 Amend Company's Charter Management For For 8 Approve Remuneration of Directors and Supervisory Board Members for 2012 and Plans for 2013 Management For For 9 Elect Additional Directors for the Term 2012 to 2016 Management For Abstain 10 Other Business Management For Abstain DRAGON OIL PLC Meeting Date:APR 30, 2013 Record Date:APR 28, 2013 Meeting Type:ANNUAL Ticker:DRS Security ID:G2828W132 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends Management For For 3.a Reelect Mohammed Al Ghurair as a Director Management For Abstain 3.b Reelect Abdul Al Khalifa as a Director Management For For 3.c Reelect Ahmad Sharaf as a Director Management For For 3.d Reelect Ahmad Al Muhairbi as a Director Management For For 3.e Reelect Saeed Al Mazrooei as a Director Management For For 3.f Reelect Thor Haugnaess as a Director Management For For 4 Approve Remuneration Report Management For Against 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Authorise General Meetings Outside the Republic of Ireland Management For For 7 Authorise the Company to Call EGM with Two Weeks Notice Management For For 8 Authorise Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 9 Authorise Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 10 Authorise Share Repurchase Program and Reissuance of Shares Management For For ECOPETROL S.A Meeting Date:DEC 06, 2012 Record Date:NOV 12, 2012 Meeting Type:SPECIAL Ticker:EC Security ID:279158109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Safety Guidelines/Open Meeting Management None None 2 Open Meeting/Verify Quorum Management None None 3 Opening Remarks by Chairman of the Board Management None None 4 Approve Meeting Agenda Management For For 5 Elect Chairman Meeting Management For For 6 Elect Committee in Charge of Scrutinizing Elections and Polling Management For For 7 Elect Committee to Approve Minutes of Meeting Management For For 8 Elect Director Management For Against ECOPETROL S.A Meeting Date:MAR 21, 2013 Record Date:FEB 22, 2013 Meeting Type:ANNUAL Ticker:EC Security ID:279158109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Safety Guidelines/Open Meeting Management None None 2 Verify Quorum Management None None 3 Opening by Chief Executive Officer Management None None 4 Approve Meeting Agenda Management For For 5 Appoint Chairman of the Meeting Management For For 6 Appoint Committee in Charge of Scrutinizing Elections and Polling Management For For 7 Appoint Committee to Approve Minutes of Meeting Management For For 8 Accept Board of Directors' Report Re: President's Evaluation and Corporate Governance Compliance Management None None 9 Accept Directors' and Chairman's Reports Management None None 10 Accept Report from Representative of Minority Shareholders Management None None 11 Approve Consolidated and Individual Financial Statements Management None None 12 Approve Auditor's Report Management None None 13 Approve of Management's and External Auditor's Reports as well as Financial Statements Management For For 14 Approve Dividends Management For For 15 Appoint Auditors and Fix Their Remuneration Management For For 16 Elect Directors and Approve Their Remuneration Management For Against 17 Amend Bylaws Management For For 18 Transact Other Business (Non-Voting) Management None None EMAAR PROPERTIES PJSC Meeting Date:APR 09, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:EMAAR Security ID:M4025S107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Board Report on Company Operations Management For For 2 Approve Auditors' Report on Company Financial Statements Management For For 3 Accept Financial Statements Management For For 4 Ratify Auditors and Fix Their Remuneration Management For For 5 Approve Discharge of Directors and Auditors Management For For 6 Approve Dividends Management For For 7 Approve Remuneration of Directors Management For For 8 Allow Directors to Be Involved with Other Companies Management For For EMBOTELLADORA ANDINA SA Meeting Date:APR 25, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:ANDINA-B Security ID:P3697U108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Annual Report, Financial Statements and External Auditors' Report for Fiscal Year 2012 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Dividend Policy Management For For 4 Elect Directors Management For Against 5 Approve Remuneration of Directors, Directors' Committee and Audit Committee Members Management For For 6 Elect External Auditors for Fiscal Year 2013 Management For For 7 Designate Risk Assessment Companies Management For For 8 Receive Special Auditors' Report Regarding Related-Party Transactions Management None None 9 Designate Newspaper to Publish Meeting Announcements Management For For 10 Other Business (Voting) Management For Against EQUITY BANK LIMITED Meeting Date:MAR 27, 2013 Record Date: Meeting Type:ANNUAL Ticker:EBL Security ID:V3254M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Read Notice Convening Meeting Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve First and Final Dividend of KES 1.25 per Share Management For For 4.1 Reelect Benson Wairegi as Director Management For For 4.2 Reelect Frederick Muchoki as Director Management For For 4.3 Reelect Temitope Lawani as Director Management For For 5 Approve Remuneration of Directors Management For For 6 Ratify Ernst & Young as Auditors and Fix Their Remuneration Management For For 7 Amend Articles 104, 105, 126 anfd 128 of Bylaws Management For For 8 Other Business Management For Against FBN HOLDINGS PLC Meeting Date:MAY 31, 2013 Record Date:MAY 10, 2013 Meeting Type:ANNUAL Ticker:FBNH Security ID:V342A5109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends Management For For 3 Elect Directors (Bundled) Management For For 4 Approve Remuneration of Directors Management For For 5 Authorize Board to Fix Remuneration of Auditors Management For For 6 Elect Members of Audit Committee Management For For FIRST BANK OF NIGERIA PLC Meeting Date:SEP 24, 2012 Record Date: Meeting Type:COURT Ticker: Security ID:V3559L108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme Document Management For For 2 Authorize transfer of 32.6 Billion Shares of First Bank of Nigeria to FNB Holdings Ltd in Exchange for 32.6 Billion Shares of FNB Holdings Ltd Management For For 3.1 Approve Transfer of Company's Equity Interests in First Trustees Nigeria Limited and First Funds Limited to FBN Capital Limited Management For For 3.2 Approve Transfer of Company's Equity Interests in FBN Capital Limited,FBN Insurance Brokers Limited, FBN Micro Finance Bank Limited and FBN Life Assurance Limited to FBN Holdings Management For For 3.3 Approve Transfer of Company's Equity Interests Capital Alliance Property Investment Company (CAPIC), FBN Heritage Fund, Seawolf Oilfield Services Limited, Rainbow Town Development Limited, IDF Fund, FRED Fund to FBN Holdings Management For For 3.4 Approve Transfer of Company's Equity Interests in FBN Capital Limited, FBN Microfinance Bank Limited, FBN Life Assurance Limited and FBN Insurance Brokers Limited to FBN Holdings Management For For 3.5 Approve Transfer of Company's Equity Interests in First Funds Limited and First Trustees Nigeria Limited to FBN Captial Limited Management For For 3.6 Approve Transfer of Company's Equity Interests in Capital Alliance Property Investment Company, FBN Heritage Fund, Seawolf Oilfield Services Limited, Rainbow Town Development Limited, IDF Fund and FRED Fund to FBN Holdigs Limited Management For For 4 Approve Delisting of Shares from Stock Exchange Management For For 5 Authorize Board to Ratify and Execute Approved Resolutions Management For For GIORDANO INTERNATIONAL LIMITED Meeting Date:JUN 14, 2013 Record Date:JUN 07, 2013 Meeting Type:ANNUAL Ticker:00709 Security ID:G6901M101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Ishwar Bhagwandas Chugani as Director Management For For 3b Elect Barry John Buttifant as Director Management For For 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For GRASIM INDUSTRIES LTD. Meeting Date:SEP 07, 2012 Record Date: Meeting Type:ANNUAL Ticker:500300 Security ID:Y28523135 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend of INR 22.50 Per Share Management For For 3 Reelect D.D. Rathi as Director Management For For 4 Reelect B.V. Bhargava as Director Management For For 5 Reelect K.M. Birla as Director Management For For 6 Approve G.P. Kapadia & Co. and Deloitte Haskins & Sells as Joint Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Vidyarthi & Sons as Branch Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Elect N.M. Raj as Director Management For For 9 Elect K.K. Maheshwari as Managing Director and Approve His Remuneration Management For For GREAT WALL MOTOR CO., LTD. Meeting Date:DEC 11, 2012 Record Date:NOV 09, 2012 Meeting Type:SPECIAL Ticker:02333 Security ID:Y2882P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Association of the Company Management For For GREAT WALL MOTOR CO., LTD. Meeting Date:MAY 10, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:02333 Security ID:Y2882P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Audited Financial Statements of the Company Management For For 2 Approve Report of Directors Management For For 3 Approve Profit Distribution Proposal for the Year 2012 Management For For 4 Approve Annual Report and Its Summary Report Management For For 5 Approve Report of Independent Directors Management For For 6 Approve Report of Supervisory Committee Management For For 7 Approve Strategies of the Company for the Year 2013 Management For For 8 Reappoint Deloitte Touche Tohmatsu Certified Public Accountants LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For GREAT WALL MOTOR CO., LTD. Meeting Date:JUN 26, 2013 Record Date:MAY 27, 2013 Meeting Type:SPECIAL Ticker:02333 Security ID:Y2882P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Absorption and Merger of Baoding Xinchang Auto Parts Company Ltd., Baoding Great Wall Botai Electrical Appliance Manufacturing Co. Ltd. and Baoding Xincheng Automotive Development Co. Ltd. Management For For 2 Approve Adjustment on the Use of Proceeds and Reallocation of Remaining Proceeds from Certain Projects to Other Projects of the Company Management For For GUINNESS NIGERIA PLC Meeting Date:NOV 02, 2012 Record Date:OCT 05, 2012 Meeting Type:ANNUAL Ticker: Security ID:V4164L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Cash Dividend of NGN 8.00 per Share or Scrip Dividends Management For For 2 Reelect Director Management For For 3 Reelect Director Management For For 4 Reelect Director Management For For 5 Elect S.D. Adetu as Director Management For For 6 Elect R.J. Okeeffe as Director Management For For 7 Elect P.J. Jenkins as Director Management For For 8 Elect Z. Abdurrahman as Director Management For For 9 Elect Y.A. Ike as Director Management For For 10 Authorize Board to Fix Remuneration of Auditors Management For For 11 Elect Members of Audit Committee Management For For 12 Approve Remuneration of Directors Management For For 13 Amend Article 131, 118 and 119 of Articles of Association Management For Against I.T LIMITED Meeting Date:AUG 17, 2012 Record Date:AUG 14, 2012 Meeting Type:ANNUAL Ticker:00999 Security ID:G4977W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of HK$0.129 Per Share Management For For 3a1 Reelect Mak Wing Sum, Alvin as Director Management For For 3a2 Reelect Sham Kar Wai as Director Management For For 3b Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Amend Bye-Laws of the Company Management For For 9 Adopt New Bye-Laws of the Company Management For For I.T LIMITED Meeting Date:JUN 25, 2013 Record Date:JUN 20, 2013 Meeting Type:ANNUAL Ticker:00999 Security ID:G4977W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Elect Sham Kin Wai as Director Management For For 3a2 Elect Francis Goutenmacher as Director Management For For 3b Authorize Board to Fix Directors' Remuneration Management For For 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against ITAUSA, INVESTIMENTOS ITAU S.A. Meeting Date:APR 30, 2013 Record Date: Meeting Type:ANNUAL Ticker:ITSA4 Security ID:P58711105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2012 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Elect Board and Fiscal Council Members Management For For 4 Approve Remuneration of Company's Management Management For Abstain KASIKORNBANK PCL Meeting Date:APR 03, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:KBANK Security ID:Y4591R118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Operations Report Management None None 3 Accept Financial Statements Management For For 4 Approve Allocation of Income and Dividend of THB 3.00 Per Share Management For For 5.1 Elect Banthoon Lamsam as Director Management For For 5.2 Elect Yongyuth Yuthavong as Director Management For For 5.3 Elect Chantra Purnariksha as Director Management For For 5.4 Elect Nalinee Paiboon as Director Management For For 5.5 Elect Saravoot Yoovidhya as Director Management For For 6.1 Elect Piyasvasti Amranand as Director Management For For 6.2 Elect Kalin Sarasin as Director Management For For 6.3 Elect Somkiat Sirichatchai as Director Management For For 7 Approve Names and Number of Directors Who Have Signing Authority Management For For 8 Approve Remuneration of Directors Management For For 9 Approve KPMG Phoomchai Audit Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 10 Other Business Management None None KENYA COMMERCIAL BANK LTD Meeting Date:MAY 10, 2013 Record Date: Meeting Type:ANNUAL Ticker:KCB Security ID:V5337U128 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Read The Notice Convening The Meeting and Verify Quorum Management For For 2.1 Approve Auditors' Report on Company Financial Statements Management For For 2.2 Accept Financial Statements and Statutory Reports Management For For 2.3 Approve Dividends of KES 1.90 per Share Management For For 2.4.1 Reelect Catherine Adongo Kola and Peter Kiko Kimuyu as Directors Management For For 2.4.2 Acknowledge Resignation of Joseph Isaac Adongo as Director Management For For 2.5 Approve Remuneration of Directors Management For For 2.6 Ratify KPMG Kenya as Auditors Management For For 2.7 Authorize Board to Fix Remuneration of Auditors Management For For 3 Amend Article 121 of Bylaws Re: Dividend Payments Management For For 4 Other Business Management For Against KEPPEL CORPORATION LTD. Meeting Date:APR 19, 2013 Record Date: Meeting Type:ANNUAL Ticker:BN4 Security ID:Y4722Z120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Declare Final Dividend Management For For 3 Elect Alvin Yeo Khirn Hai as Director Management For For 4 Elect Tong Chong Heong as Director Management For For 5 Elect Tan Ek Kia as Director Management For For 6 Elect Tan Puay Chiang as Director Management For For 7 Approve Remuneration of Non-Executive Directors for the Financial Year Ended Dec. 31, 2012 Management For For 8 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 10 Authorize Share Repurchase Program Management For For 11 Approve Mandate for Transactions with Related Parties Management For For KEPPEL CORPORATION LTD. Meeting Date:APR 19, 2013 Record Date: Meeting Type:SPECIAL Ticker:BN4 Security ID:Y4722Z120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Proposed Distribution of Up To 366.6 Million Units in Keppel REIT Management For For LUK FOOK HOLDINGS (INTERNATIONAL) LTD. Meeting Date:AUG 22, 2012 Record Date:AUG 17, 2012 Meeting Type:ANNUAL Ticker:00590 Security ID:G5695X125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a1 Reelect Wong Wai Sheung as Director Management For For 3a2 Reelect Wong Lan Sze, Nancy as Director Management For For 3a3 Reelect Wong Hau Yeung as Director Management For For 3a4 Reelect Chung Vai Ping as Director Management For Against 3a5 Reelect Li Hon Hung as Director Management For For 3a6 Reelect Ip Shu Kwan, Stephen as Director Management For For 3b Authorize Board to Fix the Directors' Remuneration Management For For 3c Authorize Board to Appoint Additional Directors Up to a Maximum of 20 Directors Management For Against 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Amend Bye-Laws of the Company Management For For LUKOIL OAO Meeting Date:DEC 18, 2012 Record Date:NOV 12, 2012 Meeting Type:SPECIAL Ticker:LUKFY Security ID:677862104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends of RUB 40.00 per Share Management For For 2 Approve New Edition of Regulations on General Meetings Management For For LUKOIL OAO Meeting Date:JUN 27, 2013 Record Date:MAY 13, 2013 Meeting Type:ANNUAL Ticker:LUKOY Security ID:677862104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report, Financial Statements, and Allocation of Income, Including Dividends of RUB 90 per Share Management For For 2.1 Elect Vagit Alekperov as Director Management None Against 2.2 Elect Viktor Blazheyev as Director Management None For 2.3 Elect Leonid Fedun as Director Management None Against 2.4 Elect Valery Grayfer as Director Management None Against 2.5 Elect Igor Ivanov as Director Management None For 2.6 Elect Ravil Maganov as Director Management None Against 2.7 Elect Richard Matzke as Director Management None For 2.8 Elect Sergey Mikhaylov as Director Management None Against 2.9 Elect Mark Mobius as Director Management None For 2.10 Elect Guglielmo Antonio Claudio Moscato as Director Management None For 2.11 Elect Nikolai Nikolaev as Director Management None Against 2.12 Elect Ivan Picte as Director Management None For 3.1 Elect Mikhail Maksimov as Member of Audit Commission Management For For 3.2 Elect Vladimir Nikitenko as Member of Audit Commission Management For For 3.3 Elect Aleksandr Surkov as Member of Audit Commission Management For For 4.1 Approve Remuneration of Directors for Their Service until 2013 AGM Management For For 4.2 Approve Terms of Remuneration of Directors for Their Service Starting from 2013 AGM Management For For 5.1 Approve Remuneration of Members of Audit Commission for Their Service until 2013 AGM Management For For 5.2 Approve Terms of Remuneration of Members of Audit Commission for Their Service Starting from 2013 AGM Management For For 6 Ratify ZAO KPMG as Auditor Management For For 7 Amend Charter Management For For 8 Approve Related-Party Transaction with OAO Kapital Strakhovanie Re: Liability Insurance for Directors, Officers, and Corporations Management For For MELCO CROWN ENTERTAINMENT LTD. Meeting Date:JUN 21, 2013 Record Date:MAY 29, 2013 Meeting Type:SPECIAL Ticker:06883 Security ID:585464100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve MCP Share Incentive Plan Management For Against MGM CHINA HOLDINGS LTD. Meeting Date:MAY 16, 2013 Record Date:MAY 14, 2013 Meeting Type:ANNUAL Ticker:02282 Security ID:G60744102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports (Voting) Management For Did Not Vote 2a1 Elect James Joseph Murren as Director Management For Did Not Vote 2a2 Elect Grant R. Bowie as Director Management For Did Not Vote 2a3 Elect Kenneth A. Rosevear as Director Management For Did Not Vote 2a4 Elect Tommei Mei Kuen Tong as Director Management For Did Not Vote 2a5 Elect Peter Man Kong Wong as Director Management For Did Not Vote 2b Authorize Board to Fix Remuneration of Directors Management For Did Not Vote 3 Reappoint Deloitte Touche Tohmatsu as Independent Auditors and Authorize Board to Fix Their Remuneration Management For Did Not Vote 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Did Not Vote 5 Authorize Share Repurchase Program Management For Did Not Vote 6 Authorize Reissuance of Repurchased Shares Management For Did Not Vote MMC NORILSK NICKEL Meeting Date:JAN 29, 2013 Record Date:DEC 24, 2012 Meeting Type:SPECIAL Ticker:GMKN Security ID:46626D108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reduction in Share Capital via Share Cancellation Management For For 2 Amend Charter Management For For MMC NORILSK NICKEL Meeting Date:MAR 11, 2013 Record Date:DEC 24, 2012 Meeting Type:SPECIAL Ticker:GMKN Security ID:46626D108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Early Termination of Powers of Board of Directors Management For For 2.1 Elect Enos Ned Banda as Director Management None For 2.2 Elect Sergey Barbashev as Director Management None Against 2.3 Elect Aleksey Bashkirov as Director Management None Against 2.4 Elect Sergey Bratukhin as Director Management None Against 2.5 Elect Andrey Bugrov as Director Management None Against 2.6 Elect Andrey Varichev as Director Management None Against 2.7 Elect Marianna Zakharova as Director Management None Against 2.8 Elect Valery Matvienko as Director Management None Against 2.9 Elect Stalbek Mishakov as Director Management None Against 2.10 Elect Garreth Penny as Director Management None For 2.11 Elect Gerhard Prinsloo as Director Management None For 2.12 Elect Maxim Sokov as Director Management None Against 2.13 Elect Vladislav Solovyev as Director Management None Against 2.14 Elect Sergey Chemezov as Director Management None Against MMC NORILSK NICKEL Meeting Date:JUN 06, 2013 Record Date:APR 30, 2013 Meeting Type:ANNUAL Ticker:GMKN Security ID:46626D108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Consolidated Financial Statements Management For For 4 Approve Allocation of Income and Dividends of RUB 400,83 per Share Management For For 5.1 Elect Sergey Barbashev as Director Management None Against 5.2 Elect Aleksey Bashkirov as Director Management None Against 5.3 Elect Sergey Bratukhin as Director Management None Against 5.4 Elect Andrey Bugrov as Director Management None Against 5.5 Elect Marianna Zakharova as Director Management None Against 5.6 Elect Valery Matvienko as Director Management None Against 5.7 Elect Stalbek Mishakov as Director Management None Against 5.8 Elect Garreth Penny as Director Management None For 5.9 Elect Gerhard Prinsloo as Director Management None For 5.10 Elect Maxim Sokov as Director Management None Against 5.11 Elect Vladislav Solovyev as Director Management None Against 5.12 Elect Sergey Chemezov as Director Management None Against 5.13 Elect Robert Edwards as Director Management None For 6.1 Elect Petr Voznenko as Member of Audit Commission Management For For 6.2 Elect Natalya Gololobova as Member of Audit Commission Management For For 6.3 Elect Dmitry Pershinkov as Member of Audit Commission Management For For 6.4 Elect Georgiy Svanidze as Member of Audit Commission Management For For 6.5 Elect Vladimir Shilkov as Member of Audit Commission Management For For 7 Ratify Auditor of Company's Financial Statements Prepared in Accordance with Russian Accounting Standards (RAS) Management For For 8 Ratify Auditor of Company's Financial Statements Prepared in Accordance with International Financial Reporting Standards (IFRS) Management For For 9 Approve Remuneration of Directors Management For Against 10 Approve Related-Party Transactions Re: Indemnification Agreements with Directors and Executives Management For For 11 Approve Related-Party Transaction Re: Liability Insurance for Directors and Executives Management For For 12 Approve Reduction in Share Capital Management For For 13 Approve New Addition of Charter Management For For 14.1 Approve Related-Party Transaction(s) with ZAO Normetimpex Re: Amend 2009 Commission Agreement Management For For 14.2 Approve Related-Party Transaction(s) with ZAO Normetimpex Re: Order to 2009 Commission Agreement Management For For 15 Approve Related-Party Transactions with OAO Sberbank of Russia Management For For 16 Approve Related-Party Transactions with OAO Sberbank of Russia, and/or SIB Cyprus Ltd, and/or Sberbank CIB UK Ltd, and/or Sberbank Switzerland AG Management For For 17 Approve Related-Party Transaction with OAO Kolskaya GMK Re: Loan Agreement Management For For NIGERIAN BREWERIES PLC Meeting Date:MAY 15, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:NIBR Security ID:V6722M101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Dividends of NGN 3.00 per Share Management For For 2 Reelect Kolawole B. Jamodu as Director Management For For 3 Reelect Hubert I. Eze as Director Management For For 4 Reelect Jasper C. Hamaker as Director Management For For 5 Reelect Hendrick A. Wymenga as Director Management For For 6 Reelect Ifueko M. Omoigui Okauru as Director Management For For 7 Authorize Board to Fix Remuneration of Auditors Management For For 8 Elect Members of Audit Committee Management For Against 9 Approve Remuneration of Directors Management For For 10 Amend Article 128 of Bylaws Management For Against OIL & NATURAL GAS CORPORATION LTD. Meeting Date:SEP 24, 2012 Record Date: Meeting Type:ANNUAL Ticker:500312 Security ID:Y64606133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividends of INR 7.75 Per Share and Approve Final Dividend of INR 2.00 Per Share Management For For 3 Reelect A.K. Hazarika as Director Management For For 4 Reelect U.N. Bose as Director Management For For 5 Authorize Board to Fix Remuneration of Auditors Management For For 6 Elect S.K. Barua as Director Management For For 7 Elect O.P. Bhatt as Director Management For For 8 Elect S. Nath as Director Management For For 9 Elect A.K. Banerjee as Director Management For For 10 Elect A. Giridhar as Director Management For For 11 Elect S. Das as Director Management For For ORIFLAME COSMETICS S.A. Meeting Date:DEC 19, 2012 Record Date:DEC 05, 2012 Meeting Type:SPECIAL Ticker:ORI Security ID:L7272A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Appoint Pontus Andreasson as Chairman of Meeting Management For Did Not Vote 2 Approve Share Repurchase Program and Cancellation of Repurchased Shares Management For Did Not Vote 3 Authorize Board to Ratify and Execute Resolution 1 Management For Did Not Vote 4 Transact Other Business (Voting) Management For Did Not Vote ORIFLAME COSMETICS S.A. Meeting Date:MAY 21, 2013 Record Date:MAY 07, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:ORI Security ID:L7272A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Appoint Pontus Andreasson as Chairman of Meeting Management For For 2 Receive Board's Report on Conflict of Interests Management None None 3 Receive and Approve Board's and Auditor's Reports Management For For 4 Approve Standalone and Consolidated Financial Statements Management For For 5 Approve Allocation of Income and Dividends of EUR 1.75 per Share Management For For 6 Receive Information on Work of Board, Board Committees, and Nomination Committee Management None None 7.i Approve Discharge of Directors Management For For 7.ii Approve Discharge of Auditors Management For For 8.i.1 Reelect Magnus Brannstrom as Director Management For For 8.i.2 Reelect Anders Dahlvig as Director Management For For 8.i.3 Reelect Marie Ehrling as Director Management For For 8.i.4 Reelect Lilian Fossum Biner as Director Management For For 8.i.5 Reelect Alexander af Jochnick as Director Management For For 8.i.6 Reelect Jonas af Jochnick as Director Management For For 8.i.7 Reelect Robert af Jochnick as Director Management For For 8.i.8 Reelect Helle Kruse Nielsen as Director Management For For 8.i.9 Reelect Christian Salamon as Director Management For For 8.ii Reelect Robert af Jochnick as Chairman of the Board Management For For 8.iii Renew Appointment of KPMG as Auditor Management For For 9 Approve (i) Continuation of Nomination Committee and (ii) Proposed Appointment Procedure for Nomination Committee Members Management For For 10 Approve Remuneration of Directors Management For For 11 Approve Remuneration Policy and Other Terms of Employment For Executive Management Management For For 12 Receive Information on Cost Calculation of Oriflame Share Incentive Plan Allocations Management None None 13 Amend 2011 Share Incentive Plan Management For For 14 Amend Articles 33 and 34 Re: Dividends Management For For 15 Transact Other Business (Voting) Management For Against OTP BANK NYRT Meeting Date:APR 26, 2013 Record Date:APR 24, 2013 Meeting Type:ANNUAL Ticker:OTP Security ID:X60746181 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Management Board Report Management For For 1.2 Accept Financial Statements and Statutory Reports Prepared in Accordance with Hungarian Accounting Standards (HAL) Management For For 1.3 Approve Allocation of Income and Dividends of HUF 120 per Share Management For For 1.4 Approve Consolidated Financial Statements and Statutory Reports Management For For 1.5 Approve Supervisory Board Report Management For For 1.6 Approve Auditor's Report Management For For 2 Approve Company's Corporate Governance Statement Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Supervisory Board's Internal Rules Management For For 6 Elect Dominique Uzel as Supervisory Board Member Management For For 7 Approve Remuneration Report Management For For 8 Approve Remuneration of Management and Supervisory Board Members Management For For 9 Authorize Share Repurchase Program Management For For PETROCHINA COMPANY LIMITED Meeting Date:MAY 23, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL Ticker:601857 Security ID:Y6883Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Committee Management For For 3 Accept Audited Financial Statements Management For For 4 Approve Final Dividend Management For For 5 Authorize Board to Determine Distribution of Interim Dividends Management For For 6 Appoint KPMG Huazhen and KPMG as Domestic and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration Management For For 7a Elect Li Qingyi as Supervisor Management For For 7b Elect Fan Fuchun as Supervisor Management For For 8 Amend Articles of Association of the Company Management For For 9 Approve Issuance of Debt Financing Instruments of Up to RMB 100 Billion Management For For 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For PT ASTRA INTERNATIONAL TBK Meeting Date:APR 25, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:ASII Security ID:Y7117N172 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Elect Directors and Commissioners and Approve Their Remuneration Management For For 4 Approve Auditors Management For For PT BANK CENTRAL ASIA TBK Meeting Date:MAY 06, 2013 Record Date:APR 18, 2013 Meeting Type:ANNUAL Ticker:BBCA Security ID:Y7123P138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports and Discharge Directors and Commissioners Management For For 2 Approve Allocation of Income Management For For 3 Approve Remuneration of Directors and Commissioners Management For For 4 Approve Auditors Management For For 5 Approve Interim Dividends Management For For PT BANK RAKYAT INDONESIA (PERSERO) TBK Meeting Date:FEB 28, 2013 Record Date:FEB 12, 2013 Meeting Type:ANNUAL Ticker:BBRI Security ID:Y0697U112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report, Financial Statements, and Commissioners' Report Management For For 2 Approve Annual Report and Financial Statements of the Partnership and Community Development Program Management For For 3 Approve Allocation of Income Management For For 4 Approve Remuneration of Directors and Commissioners Management For For 5 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Implementation of Minister of State-Owned Enterprises Regulations Management For For PTT EXPLORATION & PRODUCTION PCL Meeting Date:OCT 29, 2012 Record Date:OCT 12, 2012 Meeting Type:SPECIAL Ticker:PTTEP Security ID:Y7145P165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Reduce Registered Capital Management For For 1.2 Amend Memorandum of Association to Reflect Reduction in Registered Capital Management For For 1.3 Increase Registered Capital Management For For 1.4 Amend Memorandum of Association to Reflect Increase in Registered Capital Management For For 1.5 Approve Issuance of up to 650 Million New Ordinary Shares to Existing Shareholders in Proportion to their Shareholding Management For For PTT EXPLORATION & PRODUCTION PCL Meeting Date:MAR 27, 2013 Record Date:FEB 14, 2013 Meeting Type:ANNUAL Ticker:PTTEP Security ID:Y7145P165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge 2012 Performance Result and 2013 Work Plan Management None None 2 Accept Financial Statements Management For For 3 Approve Dividend of THB 5.80 Per Share Management For For 4 Approve Office of the Auditor General of Thailand as Auditors and Authorize Board to Fix Their Remuneration Management For For 5.1 Elect Viraphol Jirapraditkul as Director Management For For 5.2 Elect Chaikasem Nitisiri as Director Management For For 5.3 Elect Achporn Charuchinda as Director Management For For 5.4 Elect Maitree Srinarawat as Director Management For For 5.5 Elect Warawat Indradat as Director Management For For 6 Approve Remuneration of Directors and Sub-Committees Management For For PTT PCL Meeting Date:APR 11, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:PTT Security ID:Y6883U113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Approve Performance Statement and Accept Financial Statements Management For For 3 Approve Allocation of Income and Dividend THB 13.00 Per Share Management For For 4 Approve Office of the Auditor General of Thailand as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration of Directors Management For For 6.1 Elect Vichet Kasemthongsri as Director Management For For 6.2 Elect Benja Louichareon as Director Management For For 6.3 Elect Waroonthep Watcharaporn as Director Management For For 6.4 Elect Boonsom Lerdhirunwong as Director Management For For 6.5 Elect Prasert Bunsumpun as Director Management For For 7 Approve Five-Year External Fund Raising Plan Management For For 8 Other Business Management For Against RAIFFEISEN BANK INTERNATIONAL AG Meeting Date:JUN 26, 2013 Record Date:JUN 16, 2013 Meeting Type:ANNUAL Ticker:RBI Security ID:A7111G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.17 per Share Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Discharge of Supervisory Board Management For For 5 Approve Remuneration of Supervisory Board Members Management For For 6 Ratify KPMG Austria AG as Auditors Management For For 7 Elect Klaus Buchleitner as Supervisory Board Member Management For For 8 Approve Creation of EUR 298.1 Million Pool of Capital without Preemptive Rights Management For For 9 Approve Issuance of Convertible Bonds with a Maximum Total Amount of EUR 2 Billion Management For For 10 Approve Creation of EUR 119.3 Million Pool of Capital without Preemptive Rights to Grant Conversion or Subscription Rights Pursuant to Resolution in Item 9 Management For For 11 Approve Issuance of up to 208,588 shares to Members of the Management Board under Share Transfer Program Management For For REMGRO LTD Meeting Date:NOV 27, 2012 Record Date:NOV 16, 2012 Meeting Type:ANNUAL Ticker:REM Security ID:S6873K106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 30 June 2012 Management For For 2 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company and Appoint N H Doman as the Individual Registered Auditor Management For For 3 Re-elect J W Dreyer as Director Management For For 4 Re-elect N P Mageza as Director Management For For 5 Re-elect P J Moleketi as Director Management For For 6 Re-elect F Robertson as Director Management For For 7 Re-elect J P Rupert as Director Management For For 8 Re-elect H Wessels as Director Management For For 9 Re-elect N P Mageza as Member of the Audit and Risk Committee Management For For 10 Re-elect P J Moleketi as Member of the Audit and Risk Committee Management For For 11 Re-elect F Robertson as Member of the Audit and Risk Committee Management For For 12 Re-elect H Wessels as Member of the Audit and Risk Committee Management For For 1 Approve Remuneration of Directors Management For For 2 Authorise Repurchase of Up to 20 Percent of Issued Share Capital Management For For 3 Authorise Company to Enter into Derivative Transactions Management For For 4 Approve Financial Assistance to Related and Inter-related Companies and Corporations Management For For 5A Approve Conversion of Listed Par Value Ordinary Shares Into No Par Value Shares Management For Against 5C Approve Conversion of All Par Value Shares Into No Par Value Shares Management For Against 6 Adopt New Memorandum of Incorporation Management For For SAMSUNG ELECTRONICS CO. LTD. Meeting Date:MAR 15, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 7,500 per Common Share and KRW 7,550 per Preferred Share Management For For 2.1.1 Reelect Lee In-Ho as Outside Director Management For For 2.1.2 Elect Song Gwang-Soo as Outside Director Management For For 2.1.3 Elect Kim Eun-Mee as Outside Director Management For For 2.2.1 Elect Yoon Boo-Keun as Inside Director Management For For 2.2.2 Elect Shin Jong-Kyun as Inside Director Management For For 2.2.3 Elect Lee Sang-Hoon as Inside Director Management For For 2.3.1 Reelect Lee In-Ho as Member of Audit Committee Management For For 2.3.2 Elect Song Gwang-Soo as Member of Audit Committee Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SBERBANK OF RUSSIA Meeting Date:MAY 31, 2013 Record Date:APR 11, 2013 Meeting Type:ANNUAL Ticker:SBER Security ID:X76317100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income and Dividends of RUB 2.57 per Common Share and RUB 3.20 per Preferred Share Management For For 4 Ratify Auditor Management For For 5.1 Elect German Gref as Director Management None Against 5.2 Elect Sergey Guriyev as Director Management None For 5.3 Elect Mikhail Dmitriev as Director Management None Against 5.4 Elect Bella Zlatkis as Director Management None Against 5.5 Elect Nadezhda Ivanova as Director Management None Against 5.6 Elect Sergey Ignatyev as Director Management None Against 5.7 Elect Alexei Kudrin as Director Management None Against 5.8 Elect Ilya Lomakin-Rumyantsev as Director Management None Against 5.9 Elect Georgy Luntovsky as Director Management None Against 5.10 Elect Mikhail Matovnikov as Director Management None Against 5.11 Elect Vladimir Mau as Director Management None For 5.12 Elect Alexey Moiseev as Director Management None Against 5.13 Elect Alessandro Profumo as Director Management None Against 5.14 Elect Sergey Sinelnikov-Murylev as Director Management None Against 5.15 Elect Dmitriy Tulin as Director Management None Against 5.16 Elect Alexei Ulyukayev as Director Management None Against 5.17 Elect Ronald Freeman as Director Management None Against 5.18 Elect Sergey Shvetsov as Director Management None Against 5.19 Elect Ahmet Egilmez Mahfi as Director Management None For 6.1 Elect Natalya Borodina as Member of Audit Commission Management For For 6.2 Elect Vladimir Volkov as Member of Audit Commission Management For For 6.3 Elect Maxim Dolzhnikov as Member of Audit Commission Management For For 6.4 Elect Yuliya Isakhanova as Member of Audit Commission Management For For 6.5 Elect Aleksey Minenko as Member of Audit Commission Management For For 6.6 Elect Olga Polyakova as Member of Audit Commission Management For For 6.7 Elect Natalia Revina as Member of Audit Commission Management For For 7 Approve Remuneration of Directors and Members of Audit Comission Management For For 8 Approve Regulations on Remuneration of Directors Management For For 9 Approve New Edition of Charter Management For For SIF BANAT CRISANA SA Meeting Date:APR 23, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:SIF1 Security ID:X7843V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports for Fiscal Year 2012 Management For For 2.1 Approve Allocation of Income and Absence of Dividends Management None Against 2.2 Approve Allocation of Income and Dividends of RON 0.04 per Share Management None Against 2.3 Approve Allocation of Income and Dividends of RON 0.12 per Share Management None Against 3 Approve Distribution of Dividends within Six Months from Meeting Date Management For Against 4 Approve Discharge of Directors Management For For 5.1 Approve Provisionary Budget and Strategy for Fiscal Year 2013, Subject to Approval of Item 2.1 Management For Against 5.2 Approve Provisionary Budget and Strategy for Fiscal Year 2013, Subject to Approval of Item 2.2 Management For Against 5.3 Approve Provisionary Budget and Strategy for Fiscal Year 2013, Subject to Approval of Item 2.3 Management For Against 6 Approve Remuneration of Directors for Fiscal Year 2013 Management For For 7 Approve Limits for Additional Remuneration for Directors and Executives Management For Against 8.1 Elect Dragos-George Bilteanu as Director Management For For 8.2 Elect Stefan Dumitru as Director Management For For 8.3 Elect Emil Cazan as Director Management For Against 8.4 Elect Ion Stancu as Director Management For Against 8.5 Elect Ali H. Lakis as Director Management For For 8.6 Elect Adrian Petreanu as Director Management For For 8.7 Elect Valentin Chiser as Director Management For For 8.8 Elect Adrian Henorel Nitu as Director Shareholder Against Against 8.9 Elect Ioan-Alin Tatu as Director Management Against Against 8.10 Elect Bogdan Emil Vanatoru as Director Management Against Against 8.11 Elect Ioan Cuzman as Director Management Against Against 8.12 Elect Iulius-Grigore Postolache as Director Management Against For 9 Ratify KPMG AUDIT SRL Bucharest as Auditors and Fix Duration of Contract Management For For 10 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 11 Approve Dividends of RON 0.16 per Share Shareholder Against For 12 Approve Distribution of Dividends withing 90 Days from Official Publication of Decision Shareholder Against For SIF MOLDOVA Meeting Date:APR 04, 2013 Record Date:MAR 13, 2013 Meeting Type:SPECIAL Ticker:SIF2 Security ID:X7844V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Gabriel Lupascu as Secretary of General Meeting Management For For 1.2 Elect Catalin Nicolaescu as Secretary of General Meeting Management For For 1.3 Elect Michaela Puscas as Secretary of General Meeting Management For For 2 Authorize Share Repurchase Program Management For For 3 Adopt New Set of Bylaws Management For Against 4 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For SIF MOLDOVA Meeting Date:APR 04, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:SIF2 Security ID:X7844V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Gabriel Lupascu as Secretary of General Meeting Management For For 1.2 Elect Catalin Nicolaescu as Secretary of General Meeting Management For For 1.3 Elect Michaela Puscas as Secretary of General Meeting Management For For 2 Approve Board's Report for Fiscal Year 2012 Management For For 3 Approve Financial Statements and Auditor Report for Fiscal Year 2012 Management For For 4 Approve Allocation of Income Management For Against 5a Approve Dividends of RON 0.17 per Share Management For Against 5b Approve Dividends of RON 0.24 per Share Shareholder Against For 6 Approve Participation of Executives and Directors in Profit from Fiscal Year 2012 Management For Against 7 Approves Deadline and Means of Payment of Dividends Management For For 8 Approve Accounting Treatment of Unclaimed Dividends After a Three-Year Term Management For For 9 Approve Discharge of Directors Management For For 10 Approve Activity Program and Investment Policy for Fiscal Year 2013 Management For Abstain 11 Approved Provisionary Budget for Fiscal Year 2013 Management For Against 12 Receive Information on Corporate Governance Code for SIF Moldova Management None None 13.1 Elect Elena Andrei as Director Management For Abstain 13.2 Elect Emilian Badica as Director Management For Abstain 13.3 Elect Dumitru Bontas as Director Management For Abstain 13.4 Elect Gheorghe Buhaiu as Director Shareholder Against Abstain 13.5 Elect Florin Cazan as Director Shareholder Against For 13.6 Elect Bogdan Chetreanu as Director Shareholder Against Abstain 13.7 Elect Mihai Chisu as Director Shareholder Against Abstain 13.8 Elect Costel Ceocea as Director Management For Abstain 13.9 Elect Horia Ciorcila as Director Shareholder Against For 13.10 Elect Liviu-Claudiu Doros as Director Management For For 13.11 Elect Radu Hanga as Director Shareholder Against For 13.12 Elect Andrei Hrebenciuc as Director Shareholder Against Abstain 13.13 Elect Catalin-Jianu-Dan Iancu as Director Shareholder Against For 13.14 Elect Marcel-Valentin Ionescu as Director Management For For 13.15 Elect Mihai-Andrei Ionescu as Director Shareholder Against For 13.16 Elect Iosefina Morosan as Director Management For Abstain 13.17 Elect Mircea Oancea as Director Shareholder Against Abstain 13.18 Elect Octavian-Claudiu Radu as Director Shareholder Against Abstain 13.19 Elect Niculae Skokan as Director Shareholder Against Abstain 13.20 Elect Marian Tescaru as Director Shareholder Against Abstain 13.21 Elect Aurelian-Mircea-Radu Trifa as Director Shareholder Against Abstain 14 Authorize Board to Appoint Interim Directors Management For For 15 Approve Remuneration of Directors and Contract of Mandate for 2013-2017 Management For Against 16 Approve Monthly Remuneration of CEO and Deputy CEO and Management Contract for 2013-2017 Management For Against 17 Approve Monthly Remuneration of Other Executives and Management Contract for 2013-2017 Management For Against 18 Approve Appointment of Deloitte Audit SRL as Auditor Management For For 19 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For SIF MUNTENIA SA Meeting Date:JUL 06, 2012 Record Date:JUN 15, 2012 Meeting Type:SPECIAL Ticker:SIF4 Security ID:X7843R100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Special Dividend Distribution of RON 0.122 per Share Management For For 2 Approve Change in Company's Accounting Policy Management For For 3 Approved Amended Provisionary Budget and Management Program for Fiscal Year 2012 Management For For 4 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 5 Authorize Filing of Required Documents/Other Formalities Management For For 6.1 Recall Mircea Stelian Petrescu from Supervisory Board Shareholder None For 6.2 Recall Catalin Doica from Supervisory Board Shareholder None For 6.3 Recall Sorin Marian Coclitu from Supervisory Board Shareholder None For 6.4 Recall Adrian Andrici from Supervisory Board Shareholder None For 6.5 Recall Marian Hoinaru from Supervisory Board Shareholder None For 6.6 Recall Marian George Dinu from Supervisory Board Shareholder None For 6.7 Recall Gheorghe Glaman from Supervisory Board Shareholder None For 6.8 Recall Antonel Bunu Cristi from Supervisory Board Shareholder None For 6.9 Recall Dan Pascariu from Supervisory Board Shareholder None For 6.10 Recall Radu Teodor Bugeac from Supervisory Board Shareholder None For 7.1 Elect Marcel Gheorghe as Supervisory Board Member Shareholder None Against 7.2 Elect Daniel Pandele as Supervisory Board Member Shareholder None Against 7.3 Elect Gabriel Vasile as Supervisory Board Member Shareholder None Against 7.4 Elect Ionel Olimpiu Blajut as Supervisory Board Member Shareholder None For 7.5 Elect Razvan Stefan Lefter as Supervisory Board Member Shareholder None For 7.6 Elect Florin Cazan as Supervisory Board Member Shareholder None For 7.7 Elect Adrian Andrici as Supervisory Board Member Shareholder None For 7.8 Elect Stefan Dragos Gioga as Supervisory Board Member Shareholder None Against 7.9 Elect Robert Cosmin Pana as Supervisory Board Member Shareholder None Abstain 7.10 Elect Laviniu Dumitru Beze as Supervisory Board Member Shareholder None Against 7.11 Elect Dan Sarboiu as Supervisory Board Member Shareholder None For 7.12 Elect Marian George Dinu as Supervisory Board Member Shareholder None For 7.13 Elect Catalin Ioan Doica as Supervisory Board Member Shareholder None For 7.14 Elect Sorin Marian Coclitu as Supervisory Board Member Shareholder None Abstain 7.15 Elect Corneliu Dan Pascariu as Supervisory Board Member Shareholder None For 7.16 Elect Mihai Buliga as Supervisory Board Member Shareholder None Against 7.17 Elect Paul Gabriel Miclaus as Supervisory Board Member Shareholder None For 7.18 Elect Radu Gheorghe Deac as Supervisory Board Member Shareholder None Against 7.19 Elect Marian Hoinariu as Supervisory Board Member Shareholder None Against 7.20 Elect Razvan Alexandru Rusu as Supervisory Board Member Shareholder None Abstain 7.21 Elect Dorin Alexandru Badea as Supervisory Board Member Shareholder None For 7.22 Elect Radu Teodor Bugeac as Supervisory Board Member Shareholder None Abstain 7.23 Elect Antonel Cristi Bunu as Supervisory Board Member Shareholder None Against 7.24 Elect Marian Viorel Manea as Supervisory Board Member Shareholder None Against 7.25 Elect Cristian Alexandru Stefanescu as Supervisory Board Member Shareholder None For 7.26 Elect Gabriel Burlacu as Supervisory Board Member Shareholder None Against 7.27 Elect Catalin Mancas as Supervisory Board Member Shareholder None Against 7.28 Elect Gheorghe Glaman as Supervisory Board Member Shareholder None Against 7.29 Elect Mircea Stefan Solovastru as Supervisory Board Member Shareholder None Abstain 7.30 Elect Mircea Oancea as Supervisory Board Member Shareholder None Abstain SIF MUNTENIA SA Meeting Date:APR 25, 2013 Record Date:APR 05, 2013 Meeting Type:ANNUAL Ticker:SIF4 Security ID:X7843R100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements for Fiscal Year 2012 Management For Against 2.1 Approve Allocation of Income and Distribution of Dividends of RON 0.065 per Share Management For Did Not Vote 2.2 Approve Allocation of Income and Distribution of Dividends of RON 0.134 per Share Management For For 3 Approve Provisionary Budget for Fiscal Year 2013 Management For Against 4 Approve Accounting Treatment of Unclaimed Dividends After a Three-Year Term Management For For 5 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 6 Authorize Filing of Required Documents/Other Formalities Management For For 7.1 Recall Razvan Lefter as Supervisory Board Member Shareholder None For 7.2 Recall Ionel Olimpiu Blajut as Supervisory Board Member Shareholder None For 7.3 Recall Florin Cazan as Supervisory Board Member Shareholder None For 7.4 Recall Adrian Andrici as Supervisory Board Member Shareholder None For 7.5 Recall Daniel Pandele as Supervisory Board Member Shareholder None For 7.6 Recall Gabriel Vasile as Supervisory Board Member Shareholder None For 7.7 Recall Cristian Alexandru Stefanescu as Supervisory Board Member Shareholder None For 7.8 Recall Stefan Dragos Gioga as Supervisory Board Member Shareholder None For 7.9 Recall Marcel Gheorghe as Supervisory Board Member Shareholder None For 7.10 Recall Dan Sarboiu as Supervisory Board Member Shareholder None For 7.11 Recall Catalin Mancas as Supervisory Board Member Shareholder None For 8.1 Elect Ionel Olimpiu Blajut as Supervisory Board Member Shareholder None For 8.2 Elect Florin Cazan as Supervisory Board Member Shareholder None For 8.3 Elect Adrian Andrici as Supervisory Board Member Shareholder None For 8.4 Elect Daniel Pandele as Supervisory Board Member Shareholder None Against 8.5 Elect Gabriel Vasile as Supervisory Board Member Shareholder None For 8.6 Elect Cristian Alexandru Stefanescu as Supervisory Board Member Shareholder None For 8.7 Elect Stefan Dragos Gioga as Supervisory Board Member Shareholder None Against 8.8 Elect Marcel Gheorghe as Supervisory Board Member Shareholder None Against 8.9 Elect Dan Sarboiu as Supervisory Board Member Shareholder None For 8.10 Elect Catalin Mancas as Supervisory Board Member Shareholder None Against 8.11 Elect Razvan Lefter as Supervisory Board Member Shareholder None For 8.12 Elect Dragos Rusu as Supervisory Board Member Shareholder None Against 8.13 Elect Antonel Bunu as Supervisory Board Member Shareholder None Against 8.14 Elect Gabriel Burlacu as Supervisory Board Member Shareholder None Against 8.15 Elect Alina Ruxandra Albu as Supervisory Board Member Shareholder None Abstain 8.16 Elect Aurelian Zaheu as Supervisory Board Member Shareholder None Against 8.17 Elect Adrian Victor Prodan as Supervisory Board Member Shareholder None Against 8.18 Elect Nicolae Mergeani as Supervisory Board Member Shareholder None Against 8.19 Elect Andrei Diaconescu as Supervisory Board Member Shareholder None For 8.20 Elect Marius Pantea as Supervisory Board Member Shareholder None Against SIF OLTENIA SA Meeting Date:APR 19, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:SIF5 Security ID:X7843S108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements for Fiscal Year 2012 Management For Against 2 Approve Allocation of Income and Dividends of RON 0.13 per Share Management For For 3 Approve Discharge of Directors Management For For 4 Approve Provisionary Budget and Strategy for Fiscal Year 2013 Management For Against 5 Approve Remuneration of Directors and Limits for Remuneration of Executives Management For Against 6.1 Relect Tudor Ciurezu as Director Management For For 6.2 Elect Anina Radu as Director Management For Abstain 6.3 Elect Gheorghe Blidaru as Director Management For Abstain 6.4 Elect Elena Calitoiu as Director Shareholder Against Abstain 6.5 Elect Margareta Racovita as Director Shareholder Against Abstain 6.6 Elect Petre Ghibu as Director Management For For 6.7 Elect Dumitru Tudor as Director Management For Abstain 6.8 Elect Doru-Dorel Patrascu as Director Shareholder Against Abstain 6.9 Elect Lucian Buse as Director Management For Abstain 6.10 Elect Ana-Barbara Bobirca as Director Shareholder Against For 6.11 Elect Cristian Busu as Director Shareholder Against For 6.12 Elect Daniela Toader as Director Shareholder Against For 6.13 Elect Gabriel Vasile as Director Shareholder Against Abstain 7 Ratify Appointment of JPA Audit and Consultanta as Auditor Management For Against 8 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For SIF TRANSILVANIA S.A. Meeting Date:APR 20, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:SIF3 Security ID:X7843U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For Against 2 Approve Allocation of Income and Dividends Management For For 3 Approve Discharge of Directors Management For For 4 Approve Provisionary Budget and Investment Program for Fiscal Year 2013, and Approve Strategy for 2013-2017 Management For Against 5.1 Elect Mihai Fercala as Director or Supervisory Board Member Management None Against 5.2 Elect Razvan Gavaneanu as Director or Supervisory Board Member Management None Against 5.3 Elect Stefan Szabo as Director or Supervisory Board Member Management None Against 5.4 Elect Gheorghe Lutac as Director or Supervisory Board Member Management None Against 5.5 Elect Petru Mihalcea as Director or Supervisory Board Member Management None Against 5.6 Elect Floriean Firu as Director or Supervisory Board Member Management None Against 5.7 Elect Dumitru Carapiti as Director or Supervisory Board Member Management None Against 5.8 Elect Gabriela Alexe as Director or Supervisory Board Member Management None Against 5.9 Elect Radu Craciun as Director or Supervisory Board Member Management None For 5.10 Elect Ciprian Zah as Director or Supervisory Board Member Management None For 5.11 Elect Nicoleta Banica as Director or Supervisory Board Member Management None For 5.12 Elect Constantin Fratila as Director or Supervisory Board Member Management None Against 5.13 Elect Mircea Oancea as Director or Supervisory Board Member Management None Against 5.14 Elect Catalin Mancas as Director or Supervisory Board Member Management None Against 5.15 Elect Razvan Lefter as Director or Supervisory Board Member Management None For 6 Ratify Pricewaterhouse Coopers Audit as Auditor Management For For 7 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For SIF TRANSILVANIA S.A. Meeting Date:APR 20, 2013 Record Date:MAR 20, 2013 Meeting Type:SPECIAL Ticker:SIF3 Security ID:X7843U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Two-Tiered Board Structure and Amend Bylaws Accordingly Management For Abstain 2 Approve Closing of Company Representations in Buzau, Focsani, Constanta, Sibiu, and Targu Mures Management For For 3 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 4 Authorize Filing of Required Documents/Other Formalities Management For For SJM HOLDINGS LTD. Meeting Date:MAY 31, 2013 Record Date:MAY 28, 2013 Meeting Type:ANNUAL Ticker:00880 Security ID:Y8076V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend and Special Dividend Management For For 3a Elect Ng Chi Sing as Director Management For For 3b Elect Chau Tak Hay Director Management For For 3c Elect Lan Hong Tsung, David Director Management For For 4 Elect Cheng Kar Shun, Henry Director Management For Against 5 Authorize Board to Fix Remuneration of Directors Management For For 6 Reappoint Deloitte Touche Tohmatsu, Certified Public Accountants as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For SOUZA CRUZ S.A Meeting Date:MAR 15, 2013 Record Date: Meeting Type:ANNUAL Ticker:CRUZ3 Security ID:P26663107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2012 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Elect Directors Management For For 4 Approve Remuneration of Executive Officers and Non-Executive Directors Management For For 5 Install Fiscal Council Management For For 6 Elect Fiscal Council Members and Approve Their Remuneration Management For For TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Meeting Date:JUN 11, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:2330 Security ID:Y84629107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Amendments to Procedures Governing the Acquisition or Disposal of Assets, Lending Funds to Other Parties, and Endorsement and Guarantees Management For For 4 Transact Other Business (Non-Voting) Management None None TATA CHEMICALS LTD. Meeting Date:AUG 22, 2012 Record Date: Meeting Type:ANNUAL Ticker:500770 Security ID:Y85478116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Dividend of INR 10.00 Per Share Management For For 3 Reelect R. Gopalakrishnan as Director Management For For 4 Reelect N.N. Wadia as Director Management For For 5 Reelect E.A. Kshirsagar as Director Management For For 6 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Elect C.P. Mistry as Director Management For For 8 Elect V. Kelkar as Director Management For For TATA CONSULTANCY SERVICES LTD. Meeting Date:MAY 31, 2013 Record Date: Meeting Type:COURT Ticker:532540 Security ID:Y85279100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For TATA CONSULTANCY SERVICES LTD. Meeting Date:JUN 28, 2013 Record Date: Meeting Type:ANNUAL Ticker:532540 Security ID:Y85279100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividends of INR 9.00 Per Equity Share and Approve Final Dividend of INR 13.00 Per Equity Share Management For For 3 Approve Dividend on Redeemable Preference Shares of INR 0.19 Per Preference Share Management For For 4 Reelect V. Kelkar as Director Management For For 5 Reelect I. Hussain as Director Management For For 6 Reelect A. Mehta as Director Management For For 7 Approve Auditors and Authorize Board to Fix Their Remuneration Management For Against 8 Approve Revision in Remuneration of N. Chandrasekaran, CEO and Managing Director Management For For 9 Approve Reappointment and Remuneration of S. Mahalingam as CFO and Executive Director Management For For 10 Approve Branch Auditors and Authorize Board to Fix Their Remuneration Management For Against THAI BEVERAGE PCL Meeting Date:APR 25, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:Y92 Security ID:Y8588A103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Operations Report and Directors' Report Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Allocation of Income and Dividend of THB 0.42 Per Share Management For For 5a1 Elect Narong Srisa-an as Director Management For For 5a2 Elect Kanoknart Rangsithienchai as Director Management For For 5a3 Elect Manu Leopairote as Director Management For Against 5a4 Elect Sawat Sopa as Director Management For For 5a5 Elect Ueychai Tantha-Obhas as Director Management For For 5a6 Elect Sithichai Chaikriangkrai as Director Management For Against 5a7 Elect Pisanu Vichiensanth as Director Management For For 5b Approve Names and Number of Directors Who Have Signing Authority Management For For 6 Approve Remuneration of Directors Management For For 7 Approve KPMG Phoomchai Audit Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve D&O Insurance for Directors and Executives Management For Against 9 Approve Related Party Transaction Management For For 10 Other Business Management For Against TIGER BRANDS LTD Meeting Date:FEB 12, 2013 Record Date:FEB 08, 2013 Meeting Type:ANNUAL Ticker:TBS Security ID:S84594142 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Present the Report from the Social and Ethics Committee Management None None 2.1 Accept Financial Statements and Statutory Reports for the year ended 30 September 2012 Management None None 2.2.1 Elect Mark Bowman as Director Management For For 2.2.2 Re-elect Clive Vaux as Director Management For For 2.2.3 Re-elect Santie Botha as Director Management For For 2.2.4 Re-elect Khotso Mokhele as Director Management For For 2.3 Approve Remuneration Policy Management For For 2.4.1 Re-elect Richard Dunne as Member of Audit Committee Management For For 2.4.2 Re-elect Khotso Mokhele as Member of Audit Committee Management For For 2.4.3 Re-elect Rob Nisbet as Member of Audit Committee Management For For 2.5 Reappoint Ernst & Young Inc as Auditors of the Company Management For For 2.6 Approve Share Incentive Plan Management For For 3.1 Approve Financial Assistance to Related or Inter-related Entities Management For For 3.2 Approve Remuneration of Non-Executive Directors, including the Chairman and Deputy Chairman Effective from 1 March 2013 Management For For 3.3 Approve Remuneration of Non-Executive Directors who Participate in Subcommittees of the Board Effective from 1 March 2013 Management For For 3.4 Approve Increase of Fees Payable to Non-executive Directors who Attend Special Meetings of the Board and who Undertake Additional Work Management For For 3.5 Authorise Repurchase of Issued Share Capital Management For For 3.6 Adopt New Memorandum of Incorporation Management For For 3.7 Approve Financial Assistance in Relation to the Share Incentive Plan Management For For 3.8 Authorise Issue of Shares and Options to Directors, Prescribed Officers and Persons Related or Inter-related to the Company in Accordance with the Share Incentive Plan Management For For TNK-BP HOLDING Meeting Date:JUN 27, 2013 Record Date:MAY 14, 2013 Meeting Type:ANNUAL Ticker:TNBP Security ID:X91025100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income and Dividends Management For For 4 Approve Terms of Allocation of Dividends Management For For 5 Approve Remuneration of Directors Management For For 6.1 Elect Eduard Khudainatov as Director Management None Against 6.2 Elect Igor Maidannik as Director Management None Against 6.3 Elect Svyatoslav Slavinsky as Director Management None Against 6.4 Elect Didye Kasimiro as Director Management None Against 6.5 Elect Igor Pavlov as Director Management None Against 6.6 Elect Petr Lazarev as Director Management None Against 6.7 Elect Larisa Kalanda as Director Management None Against 6.8 Elect Yuriy Kalinin as Director Management None Against 6.9 Elect Nail Mukhitov as Director Management None Against 7.1 Elect Svetlana Rai as Member of Audit Commission Management For For 7.2 Elect Yuriy Moshkin as Member of Audit Commission Management For For 7.3 Elect Valentina Savchenko as Member of Audit Commission Management For For 8 Ratify Ersnt & Young as Auditor for Fiscal 2013 Management For For 9 Approve Related-Party Transaction Management For Against 10 Approve New Edition of Charter Management For Against 11 Approve Transfer of Powers of General Director to Managing Company Management For Against UNILEVER PLC Meeting Date:MAY 15, 2013 Record Date:MAY 13, 2013 Meeting Type:ANNUAL Ticker:ULVR Security ID:G92087165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Paul Polman as Director Management For For 4 Re-elect Jean-Marc Huet as Director Management For For 5 Re-elect Louise Fresco as Director Management For For 6 Re-elect Ann Fudge as Director Management For For 7 Re-elect Charles Golden as Director Management For For 8 Re-elect Byron Grote as Director Management For For 9 Re-elect Hixonia Nyasulu as Director Management For For 10 Re-elect Sir Malcolm Rifkind as Director Management For For 11 Re-elect Kees Storm as Director Management For For 12 Re-elect Michael Treschow as Director Management For For 13 Re-elect Paul Walsh as Director Management For For 14 Elect Laura Cha as Director Management For For 15 Elect Mary Ma as Director Management For For 16 Elect John Rishton as Director Management For For 17 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 18 Authorise Board to Fix Remuneration of Auditors Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise EU Political Donations and Expenditure Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For URALKALI OAO Meeting Date:DEC 12, 2012 Record Date:NOV 06, 2012 Meeting Type:SPECIAL Ticker:URKA Security ID:91688E206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends of RUB 4.71 per Share Management For For 2 Approve New Edition of Charter Management For For 3 Approve New Edition of Regulations on Board of Directors Management For For 4 Approve New Edition of Regulations on Remuneration of Directors Management For For VALE S.A. Meeting Date:APR 17, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:VALE5 Security ID:91912E204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2012 Management For For 1.2 Approve Allocation of Income and Dividends Management For For 1.3 Elect Directors Management For Did Not Vote 1.4 Elect Fiscal Council Members Management For Did Not Vote 1.5 Approve Remuneration of Company's Management Management For Withhold 2.1 Amend Articles Management For For 2.2 Consolidate Bylaws Management For For VINACAFE BIEN HOA JSC Meeting Date:OCT 31, 2012 Record Date:OCT 19, 2012 Meeting Type:SPECIAL Ticker:VCF Security ID:Y9377Y104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Adjustment of 2012 Revenue and Profit Plan Management For For VINACAFE BIEN HOA JSC Meeting Date:MAY 11, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:VCF Security ID:Y9377Y104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Directors' Report on Company Management and Operations, and on Coffee Plant Project Management For For 2 Approve General Director's Report Management For For 3 Approve Supervisory Board's Report Management For For 4 Approve 2013 Business Plan Management For For 5 Approve Allocation of Income for FY 2012 and Dividends for FY 2013 Management For For 6 Approve Remuneration for Directors and Supervisory Board Members for FY 2012 and Remuneration Plan for FY 2013 Management For For 7 Approve 2012 Audited Financial Statements Management For For 8 Ratify Auditors for FY 2013 Management For For 9 Amend Company's Charter Management For Abstain 10 Approve Resignation of Directors Management For Abstain 11 Elect Additional Directors Management For Abstain 12 Authorize Board Chairman to Serve as CEO Management For For 13 Other Business Management For Abstain VTECH HOLDINGS LTD Meeting Date:JUL 13, 2012 Record Date:JUL 09, 2012 Meeting Type:ANNUAL Ticker:00303 Security ID:G9400S132 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Reelect Allan Wong Chi Yun as Director Management For For 3b Reelect William Fung Kwok Lun as Director Management For For 3c Reelect Denis Morgie Ho Pak Cho as Director Management For For 3d Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 7 Authorize Reissuance of Repurchased Shares Management For For YANZHOU COAL MINING COMPANY LIMITED Meeting Date:MAY 15, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:01171 Security ID:Y97417102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Committee Management For For 3 Accept Financial Statements Management For For 4 Approve Profit Distribution Proposal and Distrubute Dividends Management For For 5 Approve Remuneration of Directors and Supervisors Management For For 6 Approve Renewal of the Liability Insurance of Directors, Supervisors and Senior Officer Management For Against 7 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 8a Amend Articles Re: Profit Distribution Management For For 8b Amend Articles of Association, the Rules of Procedures for Shareholders' General Meeting and the Rules of Procedures for the Board Management For For 9 Authorize the Company to Carry Out Domestic and Overseas Financing Activities Management For For 10 Approve Provision of Financial Guarantees to the Company's Wholly-owned Subsidiaries Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 12 Authorize Repurchase of Up to 10 Percent of Issued H Share Capital Management For For YANZHOU COAL MINING COMPANY LIMITED Meeting Date:MAY 15, 2013 Record Date:APR 12, 2013 Meeting Type:SPECIAL Ticker:01171 Security ID:Y97417102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Up to 10 Percent of H Shares Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Developing Markets Trust By (Signature and Title)* /s/ LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 23, 2013 * Print the name and title of each signing officer under his or her signature.
